Citation Nr: 1513945	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-33 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease and residuals of esophageal cancer.
 
2. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease and residuals of esophageal cancer.
 
3. Entitlement to service connection for prostate cancer.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 

WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1961 to February 1964.
 
This case comes to the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In November 2009, the RO denied entitlement to service connection for gastroesophageal reflux disease, and declined to reopen the claim of entitlement to service connection for residuals of esophageal cancer.  

In September 2010, the RO issued a second decision denying a separate claim for service connection for prostate cancer.  The Veteran initiated this appeal by filing a timely notice of disagreement with respect to each decision.
 
In June 2014, the Veteran and his spouse testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.
 
The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDINGS OF FACT
 
1. In February 2008, the Board denied the Veteran's claim for entitlement to service connection for residuals of esophageal carcinoma, to include as secondary to herbicide exposure.   
 
2. Evidence received since the February 2008 Board decision was unavailable to agency decisionmakers at the time of that decision and relates to an unestablished fact necessary to establish the Veteran's claim.
 
3. The evidence is at least evenly balanced as to whether the Veteran's gastroesophageal disorder, to include  gastroesophageal reflux disease and residuals of esophageal cancer, is related an in-service injury, disease or event.
 
 
CONCLUSIONS OF LAW
 
1. The February 2008 Board decision denying entitlement to service connection for residuals of esophageal carcinoma is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2. Evidence received since the February 2008 decision is new and material and the Veteran's previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
3. With reasonable doubt resolved in the Veteran's favor, a gastroesophageal disorder, including  gastroesophageal reflux disease and residuals of esophageal cancer, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Reopening
 
Except as provided in 38 U.S.C.A. § 5108,  an unappealed Board decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7104(b).  The exception to this rule authorized by § 5108 provides that, if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).
 
"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
In February 2008, the Board denied entitlement to service connection for esophageal carcinoma.  After being notified of the decision, the Veteran did not appeal to the United States Court of Appeals for Veterans Claims.  Indeed, VA received no further communication from the Veteran regarding this claim until April 2009, when the Veteran asked the RO to reopen the claim.  Since the Veteran was properly notified of the Board's decision and did not appeal it, the February 2008 denial of entitlement to service connection for residuals of esophageal cancer is final.  38 U.S.C.A. § 7104.  
 
Since February 2008, VA has received medical records and a series of letters from the Veteran's primary care physician.  The Veteran also submitted his own written statements describing his exposure to certain chemicals while cleaning aircraft parts as part of his work as an aircraft engine mechanic inservice.  According to the Veteran, one of these chemicals was trichloroethylene.  In the opinion of the Veteran's primary care physician, his exposure to trichloroethylene contributed to his development of esophageal cancer.  

The Veteran also submitted a letter from his former spouse.  She reported being married to the Veteran during his service, and recalling the strong smell of chemicals on the claimant's clothing when he would return from cleaning aircraft components.  She also recalled that the Veteran had gastrointestinal problems when he was in the Navy, including heartburn and vomiting.  She also wrote that when he was in the Navy, the Veteran began to frequently use over-the-counter heartburn remedies to mitigate feelings of discomfort in his stomach.
 
The information thus described was not available to agency decisionmakers at the time of the Board's February 2008 decision.  In that decision, the Board agreed that the medical evidence demonstrated a diagnosis of  gastroesophageal reflux disease and cancer of the esophagus, and agreed that the Veteran had an esophagectomy in 1996 to remove the cancerous tissue.  Relying on a June 2005 VA examination report, the Board found that the evidence failed to demonstrate the required causal connection - or "nexus" - between esophageal cancer and the Veteran's naval service.  The June 2005 examination report indicated that the Veteran probably developed cancer due to a long history of untreated  gastroesophageal reflux disease.  The VA examiner acknowledged a diagnosis of acute gastritis in service, but found no evidence that  gastroesophageal reflux disease began in service.  The Board then denied the esophageal cancer claim on the grounds that esophageal cancer was unrelated to service.
 
For the purpose of deciding whether the esophageal cancer claim may be reopened, the Board must accept the credibility of the primary care physician's medical opinion.  Justus, 3 Vet. App. at 513.   The physician's opinion that in-service exposure to trichloroethylene contributed to the development of esophageal cancer tends to support the existence of a causal relationship between esophageal cancer and  service.  Because the Board previously denied service connection for esophageal cancer on the grounds that no causal connection existed between the disease and naval service, the physician's opinion relates to an unestablished fact necessary to establish the claim for service connection for esophageal cancer.  38 C.F.R. § 3.156(a).  Moreover, the physician's opinion is not cumulative or redundant of the evidence available to the Board in February 2008.  For these reasons, new and material evidence has been submitted to reopen the Veteran's previously denied esophageal cancer claim.
 
Service Connection
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in service or was aggravated by an injury or disease incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  
 
After the Veteran filed his request to reopen his previously denied claim, the AOJ arranged for the Veteran to be examined by a VA physician in March 2012.  Following that examination the physician diagnosed  gastroesophageal reflux disease and esophageal cancer status post esophagectomy.  The Veteran's records of VA and private medical treatment indicate similar diagnoses.  This evidence satisfies the current disability requirement of the Veteran's claim.  Fagan, 573 F.3d at 1287.
 
Again, the medical opinion of the Veteran's primary care physician suggests a connection between his current disability and his exposure to trichloroethylene.  It is significant, however, that the March 2012 VA examiner cited a study of incidences of cancer among aircraft manufacturing workers, many of whom were exposed to trichloroethylene.  This study found no increase in the incidence of malignancy among aircraft industry workers exposed to trichloroethylene.  In rebuttal, the Veteran submitted a separate article suggesting an association between exposure to trichloroethylene and an elevated risk of liver, kidney and prostate cancers.  The article acknowledges, however, that the study cited to support this association was "based on a relatively small number of exposed workers and . . . confounded by exposure to other solvents and other risk factors."  
 
The Board finds, however, no need to decide whether the evidence establishes a nexus between esophageal cancer and inservice exposure to trichloroethylene because other evidence supports the existence of a nexus between in-service gastroesophageal symptoms and his current disability.  In this regard, the March 2012 VA examiner concluded that "esophageal cancer was most likely caused by long untreated [gastroesophageal reflux disease] . . . ."  A June 2005 VA examiner reached a similar conclusion, and the Veteran's primary care physician referred to "a long, extensive history of gastroesophageal reflux disease, has always had belching, bu[r]ping, substernal burning and pain dating back many, many years, all the way back to . . . when [the Veteran] entered the Navy."   Significantly, the private physicians who first diagnosed esophageal cancer in 1996 made a similar assessment of the causes of the cancer: "Long-standing [gastroesophageal] reflux, leading to Barrett's esophagus, leading to severe dysplasia and invasive carcinoma."
 
Though the treatment records describe the Veteran's  gastroesophageal reflux disease symptoms as "longstanding", admittedly, there is no recorded diagnosis of  gastroesophageal reflux disease in his service treatment records.  In concluding that esophageal cancer was unrelated to service, the June 2005 VA examiner emphasized the lack of a diagnosis of gastroesophageal reflux disease in the service treatment records.  The Veteran's own self-reported medical history is presumably the source of the primary care physician's statement that  gastroesophageal reflux disease symptoms began in service.  Yet in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Court held that it would be "legally untenable" to conclude "that absent confirmatory [medical] evidence, lay evidence lacks credibility."   Id. at 1336.   Indeed, Buchanan specifically held that the lack of service medical records showing inservice treatment does not, in and of itself, render lay evidence not credible.  Id. 
 
The Board may consider self-interest when assessing the credibility of a veteran's statements.  See Cartright v. Derwinski,  2 Vet. App. 24, 25 (1991).  In this case, the Board finds it significant that the Veteran gave a similar history of long-standing  symptoms of gastroesophageal reflux disease to the private physicians who treated his esophageal cancer in May 1996 ("He has a nearly life-long history of classical [gastroesophageal] reflux.  Most of his symptoms, however, did begin in the Navy.")  The Veteran gave this account of his medical history almost nine years before he first sought service-connected disability compensation from VA.  His medical history is also supported by the written statement of his former spouse, which indicates the claimant's contemporaneous complaints of upset stomach and his consistent use of over-the-counter heartburn remedies before he was discharged from the Navy.  The Veteran is competent to report symptoms of heartburn and upset stomach, because these symptoms are readily observable to the ordinary layperson.  Cf. Layno v. Brown, 6 Vet. App. 465, 470  (1994).
 
Although there was no formal diagnosis of  gastroesophageal reflux disease in the service treatment records, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  The medical evidence linking esophageal cancer to  gastroesophageal reflux disease is nearly unanimous and the Board accepts the Veteran's credible statements that  gastroesophageal reflux disease symptoms began in service.  
 
For these reasons, the evidence is at least evenly balanced as to whether the Veteran's current gastroesophageal disorders are related to his naval service.   With reasonable doubt resolved in favor of the Veteran, the Board finds that  gastroesophageal reflux disease and esophageal cancer are related to service.  See 38 U.S.C.A. §§ 1154, 5107(b).
 
Because the Board is granting the only issue being decided, it is unnecessary to discuss whether VA complied with its duties to notify and assist the Veteran.
 
 
ORDER
 
New and material evidence has been submitted to reopen the Veteran's previously denied claim for a gastroesophageal disorder, to include gastroesophageal reflux disease and residuals of esophageal cancer.
 
Entitlement to service connection for a gastroesophageal disorder, to include  gastroesophageal reflux disease and residuals of esophageal cancer is granted.
 
 
REMAND
 
With respect to the separate claim of entitlement to service connection for prostate cancer unlike esophageal cancer, prostate cancer is a disease which is associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  The law presumes that any Veteran who served in Vietnam between January 9, 1962 and May 7, 1975 was exposed to these herbicides.  See 38 U.S.C.A. § 1116(f).  Accordingly, if the Veteran served in Vietnam, there is a rebuttable presumption that he was exposed to herbicides, and a rebuttable presumption that prostate cancer is related to that exposure.  While none of his personnel records indicate service in Vietnam, they do indicate service aboard the aircraft carrier U.S.S. Ticonderoga in the Pacific Ocean.  

Significantly, after a  June 2014 Travel Board hearing, the Veteran sent VA the following written statement: 
 
During my Travel Board hearing, the Judge asked me if I had taken a flight from my carrier to Da Nang at any point.  I had not and so answered in the negative.  However, I have recently recalled that I DID fly through Da Nang.  In [approximately] 1963, I was [on temporary duty] in Japan and during the trip back to my ship (which was in the Philippines) we had a layover in Da Nang.  We were there for about 3 hours and I disembarked from the plane and was able to have a cigarette or two while waiting for the next leg of the flight to start.  Hopefully, by comparing my personnel records and when I returned to the U.S.S. Ticonderoga (CVA-14) after my [temporary duty] stint in Japan, the flight I took can be narrowed down to confirm that it had a layover in Da Nang."
 
According to his personnel records, the Veteran was transferred in February 4, 1963 to the U.S.S. Ticonderoga, not from Japan, but from Corpus Christi Naval Air Station.  It appears that he arrived at the Treasure Island Naval Station in San Francisco, California on March 2, 1963, and departed the Treasure Island Naval Station on March 8, 1963.  He did not report for duty aboard U.S.S. Ticonderoga until March 12, 1963.  
 
A remand is necessary to attempt to secure records, if any are available, indicating whether the airplane which brought the Veteran to U.S.S. Ticonderoga in March 12, 1963 landed first in Vietnam.  
 
Because a remand is needed for the reasons above, the Board will also take this opportunity to obtain further medical evidence concerning the potential causes of the Veteran's prostate cancer.  The March 2012 VA examiner indicated that the Veteran had prostate cancer, but he concluded the disease was not related to service.  The examiner wrote that it was significant that the Veteran was not diagnosed with prostate cancer until he was 63 years old "at which age 0.6% of males are newly diagnosed with prostate cancer each year."  The examiner apparently intended to suggest that it is relatively common for men to develop prostate cancer at age 63.  From the statistic employed by the examiner (0.6% of males diagnosed each year), however, it is not precisely clear how the probability that the Veteran's prostate cancer is the result of aging or some other cause relates to the equipoise standard of proof which applies to claims for VA benefits.  The Veteran's file should be sent to an urologist to clarify this matter.
 
Accordingly, the case is REMANDED for the following action:                     
 
1.  Obtain all outstanding, pertinent VA and private treatment records dating since February 2015.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Contact the Veteran and ask him to specify with clarity his travel itinerary from the United States to U.S.S. Ticonderoga via Vietnam in March 1963.  Attempt to obtain from the Veteran the methods of transportation used to arrive in Vietnam, e.g., commercial airliner, naval aircraft, ship, helicopter, and the sequence in which he arrived at various airfields, ships, naval or military bases from the United States, to Japan, to Vietnam, and to his ship, etc. The Veteran should be asked to specify whether he travelled directly from Da Nang to U.S.S. Ticonderoga or whether he landed at some intermediate destination before joining his ship.  The Veteran should be given the opportunity to submit any other evidence, records or witness statements tending to show that he briefly visited Vietnam on his way to U.S.S. Ticonderoga.   
 
3.  After the above development has been completed, contact the U.S. Army and Joint Services Records Research Center (JSRRC) and/or any other appropriate depository and attempt to obtain records, if any, reflecting the point of origin of the aircraft which transported the Veteran to U.S.S. Ticonderoga between March 8 and March 12, 1963.  An attempt should be made to determine whether this aircraft landed in Vietnam before transporting the Veteran to his ship.   If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Send the Veteran's claims file to an urologist for review.  The urologist must be provided access to the Veteran's claims folder, and to any files placed in Virtual VA and the Veterans Benefits Management System (VBMS).  The urologist must specify in his or her report that the claims file and any Virtual VA or VBMS records have been reviewed.  
 
Following his or her review of all pertinent evidence, the urologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's prostate cancer is related to service.  In his or her written opinion the urologist must discuss the age at which the Veteran was first diagnosed with prostate cancer (63 years old) and his history of smoking.  The urologist should specifically opine as to whether it is MORE likely than not (51 percent or more probability) that the Veteran's prostate cancer is the result of age, smoking, or some other cause or group of causes in combination, and not the Veteran's claimed three hour layover in Vietnam, and not his claimed inservice exposure to trichloroethylene either standing alone or in combination.  A complete rationale must be provided for any opinion offered. 
  
5.  After the development request has been completed, the AOJ should review any reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the urologist documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
6.  Thereafter, the AOJ must readjudicate the Veteran's claim for entitlement to service connection for prostate cancer.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


